307 N.Y. 734 (1954)
Dog Owners Association of New York State, Inc., et al., Appellants,
v.
Herman E. Hilleboe, as Commissioner of Health of The State of New York, Respondent, and New York State Society for Medical Research, Inc., Intervener-Respondent.
Court of Appeals of the State of New York.
Argued June 4, 1954.
Decided July 14, 1954
Allen S. Stim and Albert Felix for appellants.
Nathaniel L. Goldstein, Attorney-General (Ruth Kessler Toch, Wendell P. Brown and Samuel A. Hirshowitz of counsel), for respondent.
Bethuel M. Webster, Carolinda Waters and Bancroft G. Davis for intervener-respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgment affirmed, with costs; no opinion.